Case: 2:19-cv-00064-DLB-CJS Doc #: 16 Filed: 08/20/19 Page: 1 of 6 - Page ID#: 209



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

 CROSSWATER CANYON, INC.                           Civil Action No. 2:19-cv-00064-DLB-CJS
 and ARK ENCOUNTER, LLC
                                                   Judge David L. Bunning
                                   Plaintiffs,

 -v-

 ALLIED WORLD ASSURANCE COMPANY
 (U.S.) Inc.; CERTAIN UNDERWRITERS AT
 LLOYD’S; HDI GLOBAL SPECIALTY SE;
 BLACKBOARD SPECIALTY INSURANCE
 COMPANY; and GENERAL SECURITY
 INDEMNITY COMPANY OF ARIZONA

                                  Defendants.


             REPORT OF THE PARTIES’ RULE 26 PLANNING MEETING


I.     RULE 26(f) CONFERENCE

       This joint report is submitted by all parties pursuant to Rule 26(f) of the Federal Rules of

Civil Procedure (“Rule 26”) and the Court’s Order for Meeting and Report, entered on July 22,

2019. (Doc. # 15).

II.    DETAILS OF THE RULE 26(f) CONFERENCE OF THE PARTIES

       Steven C. Coffaro, Amanda B. Stubblefield, and Pamela Morgan Hodge, counsel for

Plaintiffs Crosswater Canyon, Inc. and Ark Encounter, LLC (“Plaintiffs”); Vincent P. Antaki,

counsel for Defendant, Allied World Assurance Company (U.S.) Inc. (“Allied World”); and James

M. Burd and Edward M. O’Brien, counsel for Defendants Certain Underwriters at Lloyd’s, Global

Specialty SE, Blackboard Specialty Insurance Co. and General Security Indemnity Company of

Arizona, participated in a telephonic meeting of counsel pursuant to Rule 26(f) on August 7, 2019.
Case: 2:19-cv-00064-DLB-CJS Doc #: 16 Filed: 08/20/19 Page: 2 of 6 - Page ID#: 210



The parties fully and openly discussed the nature and basis of the claims and defenses, the

possibilities for resolution of the case, and discussed and exchanged information in good faith as

contemplated by Rule 26(a). The substance of the meeting is reflected in this Report. In finalizing

this report, counsel for all parties have conferred telephonically and through e-mail.

III.   DETAILED WRITTEN DISCOVERY PLAN

       A.      Preservation of Discoverable Information and Electronic Discovery

       The parties discussed the adequacy of the measures the parties are taking to preserve any

relevant paper documents and electronically stored information. The parties agree that they are all

complying with obligations to maintain discoverable information, and do not believe there are any

issues to be addressed.

       B.      Pre-Discovery Disclosures under Rule 26(a)

       Pursuant to Rule 26(a)(1) and the Court’s Order For Meeting and Report, the parties will

exchange initial disclosures as required by Federal Rule of Civil Procedure 26(a)(1) no later than

August 30, 2019.

       C.      Proposed Discovery Plan

               1.      The parties anticipate that discovery will be needed on the factual

allegations in the Complaint, the defenses raised by the Defendants, and the applicable language

of the insurance policy related to Plaintiffs’ claims.

               2.      The length and number of depositions shall be governed by the Federal

Rules of Civil Procedure. Other than these exceptions, the parties do not presently believe any

limitations on discovery are necessary, beyond those included in the Federal Rules of Civil

Procedure, the Local Rules, the Court’s Standing Order, and other applicable law. However, the

parties reserve the right to ask the Court for additional discovery.




                                                  2
Case: 2:19-cv-00064-DLB-CJS Doc #: 16 Filed: 08/20/19 Page: 3 of 6 - Page ID#: 211



               3.      Defendants assert that Plaintiffs’ bad faith claims should be bifurcated and

discovery should be stayed until the Court resolves Plaintiffs’ breach of contract claim.

Defendants will file a Motion to Bifurcate and Stay Discovery on the Bad Faith Claims.

               4.      Plaintiffs oppose bifurcation of their bad-faith and breach-of-contract

claims because the factual and legal issues involved in those claims are inextricably intertwined.

Plaintiffs oppose a stay of discovery for the same reasons.

               5.      The parties jointly propose the following discovery plan in accordance with

the following schedule:

 ACTION                                                       PROPOSED DUE DATE
 Initial Disclosures Under FRCP 26                            August 30, 2019
 Reports from retained experts under Rule 26(a)(2) Due March 6, 2020
 from Plaintiffs
 Reports from retained experts under Rule 26(a)(2) Due May 5, 2020
 from Defendants

 Supplementations under Rule 26(e) Due                        Within 10 days of the need for
                                                              supplementation
 Close of Fact Discovery                                      June 4, 2020

 Close of Expert Discovery                                    July 10, 2020

 Dispositive Motions                                          July 24, 2020


IV.    PRE-TRIAL AND TRIAL MATTERS

       A.      Scheduling Conference

       The parties do not request a conference with the Court before entry of the scheduling order.

       B.      Pre-Trial Conference

       The parties request a pretrial conference at least 30 days before trial at the convenience of

the Court.


                                                3
Case: 2:19-cv-00064-DLB-CJS Doc #: 16 Filed: 08/20/19 Page: 4 of 6 - Page ID#: 212



        C.      Additional Parties

        Plaintiffs shall be allowed until October 7, 2019, to join additional parties and to amend

the pleadings. Defendants shall be allowed until October 28, 2019 to join additional parties and to

amend the pleadings.

        D.      Pre-Trial and Trial

        The parties propose the following:

                1.      Proposed Schedule:

 ACTION                                                         PROPOSED DUE DATE

 Final Lists of Witnesses, Designation of Witnesses Whose February 5, 2020
 Testimony Will be Presented by Deposition and Exhibits
 Under Rule 26(a)(3) Should Be Due From Plaintiffs and
 Defendants
 Deadline For Parties To List Objections Under Rule March 5, 2020
 26(a)(3)

 Suggested Trial Date                                           April 12, 2021

                2.      Length of Trial:

                        The approximate length of trial shall be approximately 2-3 days.

                3.      Trial by Jury or the Court:

                        In their Complaint, Plaintiffs requested trial by jury. (Doc. # 1).

V.      MAGISTRATE JUDGE

        The parties do not unanimously consent to the jurisdiction of a Magistrate Judge to conduct

all proceedings, trial, and final disposition.

VI.     SETTLEMENT PROCEDURES

        The likelihood of settlement is unknown at this time, but the parties have agreed to engage

in an early settlement conference or mediation before discovery begins in earnest.


                                                  4
Case: 2:19-cv-00064-DLB-CJS Doc #: 16 Filed: 08/20/19 Page: 5 of 6 - Page ID#: 213



VII.   COMPLEXITY OF THE CASE

       The parties do not believe that any of the procedures of the current edition of the Manual

for Complex Litigation are necessary for this case.



                                                 Respectfully submitted,


  /s/ Steven C. Coffaro                           /s/ Vincent P. Antaki
 Steven C. Coffaro (86202)                       Vincent P. Antaki (88675)
 Amanda B. Stubblefield (96213)                  REMINGER CO., LPA
 KEATING MUETHING & KLEKAMP PLL                  525 Vine Street, Suite 1500
 One East Fourth Street, Suite 1400              Cincinnati, Ohio 45202
 Cincinnati, OH 45202                            Telephone: (513) 455-4031
 Telephone: 513.579.6400                         Facsimile: (513) 721-2553
 Fax: 513.579.6457                               Email: vantaki@reminger.com
 steve.coffaro@kmklaw.com                        Attorney for Defendant, Allied World Assurance
 astubblefield@kmklaw.com                        Company (U.S.) Inc.
 Attorneys for Plaintiffs
                                                  /s James M. Burd
                                                 James M. Burd
                                                 Edward M. O’Brien
                                                 WILSON ELSER MOSKOWITZ EDELMAN &
                                                 DICKER, LLP
                                                 100 Mallard Creek Road, Suite 250
                                                 Louisville, KY 40207
                                                 Telephone: 502.238.8500
                                                 Fax: 502.238.7995
                                                 james.burd@wilsonelser.com
                                                 edward.obrien@wilsonelser.com
                                                 Counsel for Defendants Certain Underwriters at
                                                 Lloyd’s, Global Specialty SE, Blackboard
                                                 Specialty Insurance Co., and General Security
                                                 Indemnity Company of Arizona




                                                5
Case: 2:19-cv-00064-DLB-CJS Doc #: 16 Filed: 08/20/19 Page: 6 of 6 - Page ID#: 214



                                CERTIFICATE OF SERVICE

        I certify that the foregoing pleading was filed electronically using the Court’s CM/ECF
system on August 20th, 2019, which will cause notice to be delivered electronically to all parties
or counsel of record.


                                             /s/ Steven C. Coffaro
                                             Steven C. Coffaro


9402702.1
